Matter of Anselmo v Uhler (2019 NY Slip Op 06043)





Matter of Anselmo v Uhler


2019 NY Slip Op 06043


Decided on August 1, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 1, 2019

528128

[*1]In the Matter of ALEX ANSELMO, Petitioner,
vDONALD UHLER, as Superintendent of Upstate Correctional Facility, Respondent.

Calendar Date: June 21, 2019

Before: Garry, P.J., Egan Jr., Clark, Devine and Rumsey, JJ.


Alex Anselmo, Malone, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, P.J., Egan Jr., Clark, Devine and Rumsey, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.